 



[g93968g9396801.gif]

Exhibit 10.55

April 21, 2000

Personal & Confidential

Mr. David Bruscino
2043 Random Road, #5
Cleveland, OH 44106

Dear Dave,

We are very pleased to offer you the position of General Council, reporting to
Charles Herington, CEO, based in Ft. Lauderdale, FL for AOL Latin America
Management LLC, under the following terms:

Salary: You will be entitled to a base compensation at the annual rate of
$150,000.00; payable semi-monthly, subject to customary tax deductions.

Bonus: You will participate in the company’s incentive compensation plan with a
target bonus equivalent to 35% of your base salary if you and the company meet
established performance objectives. Your individual performance objectives will
be mutually agreed upon within 30 days of your commencement date. The company’s
plan is based on performance during the fiscal year (July 1 – June 30). Your
bonus for FY00 will be prorated from your hire date.

Stock Options: It is our intent to establish an employee stock option plan
pursuant to which you will be eligible to receive option grants whose amount,
price and other terms will be communicated at a later date, after more details
on the plan are known. It is anticipated that you will be eligible for 200,000
options.

Benefits: You and your family members will be eligible to participate in the
plans provided to the company’s employees, including health, life and disability
insurance plans, in accordance with the company’s current eligibility
requirements.

Office Location: The company’s headquarters are based in Fort Lauderdale,
Florida.

Key employment conditions: As a condition to your employment you are required to
execute a Confidentiality / Non-competition / Proprietary Rights Agreement, a
copy of which will be delivered to you upon acceptance of this offer. Your
employment at AOL Latin America Management LLC is at will and you or the company
are free to terminate the employment relationship at any time, with or without
cause.

6600 N. Andrews Avenue, Suite 500
Fort Lauderdale, Florida 33309

 



--------------------------------------------------------------------------------



 



[g93968g9396801.gif]

Commencement Date: The commencement of your employment shall be decided upon
after agreement has been made with your current employer, but no later than
May 8, 2000.

Provided that the terms of this offer are acceptable to you, please sign and
date one copy of this letter and deliver it to me. Please feel free to call me
if you have any questions.

We are looking forward to a successful relationship.

Sincerely,

                  /s/ Charles Herington       Charles Herington      CEO AOL
Latin America Management LLC     

6600 N. Andrews Avenue, Suite 500
Fort Lauderdale, Florida 33309

 